UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Stacey E. Hong, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2010 – November 30, 2010 Item 1.Schedule of Investments. DIVIDEND PLUS+ INCOME FUND SCHEDULE OF INVESTMENTS NOVEMBER 30, 2010 (Unaudited) Shares Security Description Value Investments in Securities - 99.5% Common Stock – 36.9% Communications - 2.9% AT&T, Inc. (a)(b) $ China Mobile, Ltd., ADR (a)(b) Vodafone Group PLC, ADR (a) Consumer Discretionary - 4.5% American Eagle Outfitters, Inc. (a)(b) Home Depot, Inc. (a)(b) McDonald's Corp. (a)(b) Consumer Staples - 5.5% Abbott Laboratories (a)(b) Diageo PLC, ADR (a)(b) PepsiCo, Inc. (a)(b) Philip Morris International, Inc. (a)(b) Energy - 5.6% Chevron Corp. (a)(b) ConocoPhillips (a)(b) Exxon Mobil Corp. (a)(b) Kinder Morgan Management, LLC (c) Royal Dutch Shell PLC, ADR (a)(b) Financials - 2.3% Aflac, Inc. (a)(b) The Chubb Corp. (a)(b) Health Care - 2.7% Johnson & Johnson (a)(b) Medtronic, Inc. (a)(b) Industrials - 4.7% Honeywell International, Inc. (a)(b) Norfolk Southern Corp. (a) Raytheon Co. (a)(b) Waste Management, Inc. (a)(b) Information Technology - 4.9% Analog Devices, Inc. (a)(b) Intel Corp. (a)(b) Microsoft Corp. (a)(b) QUALCOMM, Inc. (a)(b) Materials - 2.4% BHP Billiton, Ltd., ADR (a)(b) Nucor Corp. (a)(b) Utilities - 1.4% NextEra Energy, Inc. (a) Total Common Stock (Cost $3,009,674) Money Market Funds - 62.6% Fidelity Institutional Cash Money Market Fund, 0.22% (d) (Cost $5,097,595) Total Investments in Securities - 99.5% (Cost $8,107,269)* $ Total Written Options - (0.6)% (Premiums Received $(56,694))* ) Other Assets & Liabilities, Net – 1.1% Net Assets – 100.0% $ DIVIDEND PLUS+ INCOME FUND SCHEDULE OF CALL AND PUT OPTIONS WRITTEN NOVEMBER 30, 2010 (Unaudited) Contracts Security Description Strike Price Exp. Date Value Written Options - (0.6)% Call Options Written - (0.2)% Abbott Laboratories $ 12/10 $ Abbott Laboratories 01/11 Aflac, Inc. 12/10 Aflac, Inc. 12/10 Aflac, Inc. 01/11 American Eagle Outfitters, Inc. 12/10 American Eagle Outfitters, Inc. 12/10 American Eagle Outfitters, Inc. 01/11 Analog Devices, Inc. 12/10 Analog Devices, Inc. 12/10 Analog Devices, Inc. 01/11 AT&T, Inc. 12/10 AT&T, Inc. 01/11 BHP Billiton, Ltd., ADR 12/10 Chevron Corp. 12/10 China Mobile, Ltd., ADR 12/10 China Mobile, Ltd., ADR 12/10 China Mobile, Ltd., ADR 01/11 ConocoPhillips 12/10 ConocoPhillips 01/11 Diageo PLC, ADR 01/11 Exxon Mobil Corp. 12/10 Exxon Mobil Corp. 01/11 Home Depot, Inc. 12/10 Home Depot, Inc. 01/11 Honeywell International, Inc. 12/10 Honeywell International, Inc. 12/10 Intel Corp. 12/10 Intel Corp. 12/10 Intel Corp. 01/11 Johnson & Johnson 01/11 McDonald's Corp. 12/10 McDonald's Corp. 01/11 Medtronic, Inc. 12/10 Medtronic, Inc. 12/10 Microsoft Corp. 12/10 Microsoft Corp. 01/11 Nucor Corp. 12/10 Nucor Corp. 01/11 PepsiCo, Inc. 01/11 PepsiCo, Inc. 01/11 Philip Morris International, Inc. 12/10 QUALCOMM, Inc. 12/10 QUALCOMM, Inc. 12/10 QUALCOMM, Inc. 12/10 Raytheon Co. 12/10 Raytheon Co. 12/10 Raytheon Co. 01/11 Royal Dutch Shell PLC, ADR 12/10 Royal Dutch Shell PLC, ADR 01/11 The Chubb Corp. 12/10 The Chubb Corp. 01/11 Waste Management, Inc. 01/11 Total Call Options Written (Premiums Received $(26,455)) Put Options Written - (0.4)% Abbott Laboratories 12/10 Abbott Laboratories 01/11 Aflac, Inc. 12/10 American Eagle Outfitters, Inc. 12/10 American Eagle Outfitters, Inc. 12/10 American Eagle Outfitters, Inc. 12/10 Analog Devices, Inc. 12/10 Analog Devices, Inc. 01/11 AT&T, Inc. 12/10 AT&T, Inc. 12/10 BHP Billiton, Ltd., ADR 12/10 BHP Billiton, Ltd., ADR 12/10 BHP Billiton, Ltd., ADR 01/11 Chevron Corp. 01/11 China Mobile, Ltd., ADR 12/10 China Mobile, Ltd., ADR 01/11 ConocoPhillips 12/10 ConocoPhillips 01/11 Diageo PLC, ADR 12/10 Diageo PLC, ADR 12/10 Exxon Mobil Corp. 12/10 Exxon Mobil Corp. 12/10 Exxon Mobil Corp. 01/11 Exxon Mobil Corp. 01/11 Home Depot, Inc. 12/10 Home Depot, Inc. 01/11 Honeywell International, Inc. 12/10 Honeywell International, Inc. 12/10 Honeywell International, Inc. 01/11 Intel Corp. 12/10 Intel Corp. 12/10 Intel Corp. 12/10 Intel Corp. 01/11 Intel Corp. 01/11 Johnson & Johnson 12/10 Johnson & Johnson 12/10 Johnson & Johnson 01/11 McDonald's Corp. 12/10 McDonald's Corp. 01/11 Medtronic, Inc. 12/10 Medtronic, Inc. 12/10 Microsoft Corp. 12/10 Microsoft Corp. 12/10 Microsoft Corp. 01/11 NextEra Energy, Inc. 12/10 NextEra Energy, Inc. 01/11 Norfolk Southern Corp. 12/10 Norfolk Southern Corp. 01/11 Nucor Corp. 12/10 Nucor Corp. 12/10 Nucor Corp. 01/11 PepsiCo, Inc. 12/10 PepsiCo, Inc. 01/11 Philip Morris International, Inc. 12/10 Philip Morris International, Inc. 12/10 Philip Morris International, Inc. 01/11 QUALCOMM, Inc. 12/10 QUALCOMM, Inc. 12/10 QUALCOMM, Inc. 01/11 Raytheon Co. 12/10 Raytheon Co. 01/11 Raytheon Co. 01/11 Royal Dutch Shell PLC, ADR 12/10 Royal Dutch Shell PLC, ADR 12/10 The Chubb Corp. 12/10 The Chubb Corp. 01/11 Vodafone Group PLC, ADR 12/10 Vodafone Group PLC, ADR 12/10 Waste Management, Inc. 12/10 Total Put Options Written (Premiums Received $(30,239)) Total Written Options - (0.6)% (Premiums Received $(56,694)) $ DIVIDEND PLUS+ INCOME FUND NOTES TO SCHEDULE OF INVESTMENTS NOVEMBER 30, 2010 (Unaudited) ADR American Depository Receipt LLC Limited Liability Company PLC Public Limited Company (a) Subject to put option written by the Fund. (b) Subject to call option written by the Fund. (c) Non-income producing security. (d) Represents 7-day effective yield as of November 30, 2010. *Cost of investments for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation on investments consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of November 30, 2010. Level 1 Level 2 Level 3 Total Investments in Securities at Value: Common Stock Communications $ $ - $ - $ Consumer Discretionary - - Consumer Staples - - Energy - - Financials - - Health Care - - Industrials - - Information Technology - - Materials - - Utilities - - Money Market Fund - - Total Investments in Securities at Value $ $ $ - $ Other Financial Instruments**: Call Options Written ) - - ) Put Options Written ) - - ) Total Other Financial Instruments $ ) $ - $ - $ ) **Other Financial Instruments are derivative instruments not reflected in the Total Investments in Securities, such as call options written and put options written which are reported at their market value at period end date. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. (a) The registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORUM FUNDS By: /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date: January 13, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date: January 13, 2011 By: /s/ Karen Shaw Karen Shaw, PrincipalFinancial Officer Date: January 13, 2011
